          Case 4:20-cv-00727-KGB Document 3 Filed 12/04/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

RICKY ASHLEY                                                                         PLAINTIFF

v.                               Case No. 4:20-cv-00727-KGB

BRETT KAVANAUGH, United                                                            DEFENDANT
States Supreme Court Justice

                                             ORDER

       Plaintiff Ricky Ashley, currently incarcerated at the Maximum Security Unit of the

Arkansas Department of Corrections, filed a pro se complaint on June 8, 2020, alleging that United

States Supreme Court Justice Brett Kavanaugh violated his federally protected rights (Dkt. No. 2).

Mr. Ashley’s motion to proceed in forma pauperis is before the Court (Dkt. No. 1).

       The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis “if the prisoner has on 3 or more prior occasions, while incarcerated or detained in

any facility, brought an action or appeal in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

Prior to filing this lawsuit on June 8, 2020, Mr. Ashley filed at least three actions that were

dismissed for failing to state a claim upon which relief may be granted. See Ashley v. Moody, Case

No. 4:18-cv-00482 (E.D. Ark.) (dismissed July 27, 2018); Ashley v. Moody, et al., Case No. 4:18-

cv-00497 (E.D. Ark.) (dismissed Aug. 29, 2018) (Dkt. No. 3 and cases cited therein); and Ashley

v. Moody, et al., Case No. 4:18-cv-00498 (E.D. Ark.) (dismissed Dec. 27, 2018) (Dkt. No. 3 and

cases cited therein).

         Nevertheless, Mr. Ashley may proceed in forma pauperis if he falls under the “imminent

danger” exception to the three strikes rule. See 28 U.S.C. § 1915(g) (providing that three strikers
            Case 4:20-cv-00727-KGB Document 3 Filed 12/04/20 Page 2 of 3




should be granted permission to proceed in forma pauperis if they are “under imminent danger of

serious physical injury”); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998) (explaining that

the exception applies only if the prisoner is in imminent danger “at the time of filing” and that

“[a]llegations that the prisoner has faced imminent danger in the past are insufficient”).

       Mr. Ashley sued United States Supreme Court Justice Brett Kavanaugh (Dkt. No. 2). He

claims Justice Kavanaugh “has issued ‘off the record’ direct orders to the ‘federal’ and ‘state’

judges ‘Gary M. Arnold,’ ‘Susan Webber Wright,’ and ‘J. Thomas Ray’ to authorize the illegal

falsification” of judgments and sentencing orders, which resulted in Mr. Ashley’s purportedly

unlawful incarceration (Id. at 4). He also alleges race played a role in his sentence (Id.). Based

on the allegations in Mr. Ashley’s complaint, it is not apparent that he was in imminent danger at

the time he filed his complaint: Mr. Ashley did not allege imminent danger, and the allegations in

his complaint otherwise do not indicate that he was in imminent danger. Accordingly, the

imminent danger exception does not apply. Dilworth, 147 F.3d at 717.

       This case will be dismissed due to Mr. Ashley’s failure to pay the filing fee. Mr. Ashley

will have thirty (30) days to reopen this case by paying the $402 filing fee in full.

       It is therefore ordered that:

       1.      Mr. Ashley’s motion to proceed in forma pauperis is denied (Dkt. No. 1).

       2.      Mr. Ashley’s complaint is dismissed without prejudice.

       3.      Mr. Ashley has thirty (30) days from the date of this order in which to reopen this

case by paying the $402 filing fee in full.




                                                  2
            Case 4:20-cv-00727-KGB Document 3 Filed 12/04/20 Page 3 of 3




       4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order or the accompanying Judgment would not be taken in good faith.

       So ordered this 4th day of December, 2020.



                                                         ___________________________
                                                          Kristine G. Baker
                                                          United States District Judge




                                               3
